             Case 3:18-cr-00465-MMC Document 203 Filed 07/12/21 Page 1 of 16




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 LAURA VARTAIN HORN (CABN 258485)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        Laura.Vartain@usdoj.gov

 8
   NICHOLAS O. HUNTER (DCBN 1022355)
 9 STEPHEN MARZEN (NYBN 2007094)
   Trial Attorney, National Security Division
10
          950 Pennsylvania Ave., NW
11        Washington, DC 20530
          Tel: (202) 353-3434
12
          Fax: (202) 233-2146
13        Nicholas.Hunter@usdoj.gov
   Attorneys for United States of America
14

15                               UNITED STATES DISTRICT COURT

16                             NORTHERN DISTRICT OF CALIFORNIA

17                                   SAN FRANCISCO DIVISION

18
     UNITED STATES OF AMERICA,                   )   CASE NO. 18-CR-465 MMC
19                                               )
             Plaintiff,                          )   UNITED STATES’ BILL OF PARTICULARS
20                                               )
        v.                                       )   Courtroom: 7, 19th Floor
21                                               )   Hearing Date: June 23, 2021
     FUJIAN JINHUA INTEGRATED CIRCUIT            )   Hearing Time: 2:15 PM
22   CO., LTD.                                   )
                                                 )
23           Defendant.                          )

24

25

26

27

28

     UNITED STATES’ BILL OF PARTICULARS
     18-CR-465 MMC
                Case 3:18-cr-00465-MMC Document 203 Filed 07/12/21 Page 2 of 16




 1          The United States hereby provides the following particulars regarding Trade Secrets 1-8, as

 2 alleged in the Indictment.

 3               1. The United States will prove that Trade Secrets 1-8 meet the definition of “trade secret” in

 4                  18 U.S.C. § 1839(3) of “all forms and types of financial, business, scientific, technical,

 5                  economic, or engineering information . . . whether tangible or intangible, and whether or

 6                  how stored compiled, or memorialized, physically, electronically, graphically,

 7                  photographically, or in writing,” and that (1) Micron took reasonable measures to protect

 8                  Trade Secrets 1-8 and (2) each of Trade Secrets 1-8 derives independent economic value,

 9                  actual or potential, from not being generally known to, and not being readily ascertainable

10                  through proper means by, another person who can obtain economic value from the

11                  disclosure or use of the information.

12               2. To further show that the information in Trade Secrets 1-8 is a type of “financial, business,

13                  scientific, technical, economic, or engineering information,” the United States will prove

14                  that the information in each of Trade Secrets 1-8 is the following type of information,

15                  specifically identified in § 1839(3), as examples of “financial, business, scientific,

16                  technical, economic, or engineering information”: (1) plans, (2) compilations, 1 (3)

17                  designs, (4) methods, (5) techniques, (6) processes, and (7) procedures.

18               3. For Trade Secrets 2-8, the United States will argue that the information in each document

19                  (considered as a whole document) specified in the Indictment as composing each of Trade

20                  Secrets 2-8 is a trade secret under 18 U.S.C. § 1839(3) for the reasons specified in

21                  paragraphs 1-2.

22               4. For Trade Secret 1, the United States will argue that the collection of information in the

23                  following documents is a trade secret under 18 U.S.C. § 1839(3) for the reasons specified

24                  in paragraphs 1-2. 2

25

26          1
            A “compilation” trade secret can include a compilation of public information or a compilation of
   proprietary information, including trade secrets, or a mixture of public and proprietary information.
27        2
            The specification of the information composing Trade Secret 1 in this Bill of Particulars
28 supersedes  any past correspondence between the United States and defendants regarding the composition
   of Trade Secret 1.
     UNITED STATES’ BILL OF PARTICULARS
     18-CR-465 MMC                                    1
            Case 3:18-cr-00465-MMC Document 203 Filed 07/12/21 Page 3 of 16




 1                   a. Trade Secret 2;

 2                   b. Trade Secret 3;

 3                   c. Trade Secret 4;

 4                   d. Trade Secret 5;

 5                   e. Trade Secret 6;

 6                   f. Trade Secret 7 ;

 7                   g. Trade Secret 8;

 8                   h. 【DR25nmS】Design rules Periphery_EES_2012000026-013_Rev ( 1).xls;
 9                   i. ★★Elpida 25nm process flow_Modify.ppt;
10                   j. ★★Elpida 25nm process flow_peri.ppt;
11                   k. dram_comparison_workshop_100-110_series.pdf;

12                   l. Elpida 25nm process flow.pdf;

13                   m. Template_Tool Mapping_Fab11_Fab16 110sD Tool Risk (F16)-0831

14                      discussion.xlsx;

15                   n. Template_Tool Mapping_Fab11_Fab16 110sD Tool Risk (F16)-0908.xlsx

16                   o. R1 F72 1GC Flow0411 no defect.xls;

17                   p. R1 F72 1GC Flow0411 no defect_1.xls;

18                   q. Rexchip 25nm Flow summary _IMP & RTP.xls;

19                   r. Rexchip 25nm Flow summary 0614 CMP.xls;

20                   s. Rexchip 25nm Flow summary 0614 Diff.xls;

21                   t. Rexchip 25nm Flow summary 0614 Photo.xls;

22                   u. Rexchip 25nm Flow summary 0614 wet.xls;

23                   v. Rexchip 25nm Flow summary 0710 TF.xls; and

24                   w. F32 2014,2015 flow compare-20180824.xlsx.

25            5. Trade Secret 1 comprises detailed information describing Micron’s process flow for

26               creating Dynamic Random Access Memory (DRAM). The combination of process steps,

27               the sequence of process steps, the combination of process recipes/parameters, the

28               combination of process tooling, and the combination of process design rules described in

     UNITED STATES’ BILL OF PARTICULARS
     18-CR-465 MMC                                2
            Case 3:18-cr-00465-MMC Document 203 Filed 07/12/21 Page 4 of 16




 1               Trade Secret 1 are each trade secrets under § 1839(3) for the reasons described in

 2               paragraphs 1 and 2. The combination of that information, considered altogether, is also a

 3               trade secret under § 1839(3) for the reasons described in paragraphs 1 and 2.

 4            6. Micron’s process flows for DRAM can general be broken into a series of process modules,

 5               where each module consists of a sequence of steps directed primarily at a specific aspect

 6               of manufacturing DRAM. The process flow information for each such module (including

 7               steps, recipes/parameters, and tools) are each independent trade secrets under § 1839(3)

 8               for the reasons described in paragraphs 1 and 2. Generally, those modules can be

 9               described as follows (with some variations between process flows):

10                   a. Active Area Module: Process sequence that defines the device active areas and

11                      creates insulating materials between them.

12                   b. Well Implant Module: Process sequence where the well and channel implants for

13                      electrical devices are formed.

14                   c. Buried Wordline Module: Process sequence where the buried wordlines are

15                      formed across the memory cell arrays.

16                   d. CMOS Gate-Stack Module: Process sequence where the gate oxides and gate

17                      polysilicon layer is formed.

18                   e. Digtline Module: Process sequence where the bitline contacts are formed and the

19                      bitlines and peripheral logic device gates are patterned.

20                   f. CMOS Transistor Module: Process sequence where the junctions of the various

21                      CMOS transistors are formed.

22                   g. Cell and Local Interconnects Module: Process sequence where the contacts for the

23                      call capacitors and the local interconnects in the peripheral regions are formed.

24                   h. Capacitor Module: Process sequence where the capacitors of the memory cells are

25                      formed.

26                   i. Backend Interconnects Module: Process sequence where the wiring levels to

27                      interconnect the various components of the chip together are formed.

28

     UNITED STATES’ BILL OF PARTICULARS
     18-CR-465 MMC                                3
            Case 3:18-cr-00465-MMC Document 203 Filed 07/12/21 Page 5 of 16




 1            7. Accordingly, at least the following subparts of the process-flow information in Trade

 2               Secret 1 are independently trade secrets under § 1839(3) for the reasons described in

 3               paragraphs 1 and 2:

 4                   a. From the file “Rexchip 25nm Flow summary 0614 Diff.xls” (“25nm Summary

 5                       table” tab):

 6                           i. Rexchip 25 nm process sequence (rows 5-462);

 7                          ii. Active Area Module (rows 5-37);

 8                          iii. Well Implant Module (rows 38-81);

 9                          iv. Buried Wordline Module (rows 82-120);

10                           v. CMOS Gate-Stack Module (rows 121-145);

11                          vi. Digitline Module (rows 146-177);

12                         vii. CMOS Transistor Module (rows 178-235);

13                        viii. Cell and Local Interconnects Module (rows 236-320);

14                          ix. Capacitor Module (rows 321-391);

15                           x. Backend Interconnects Module (rows 392-462);

16                          xi. Recipe details for the 2G3F (2 Gb DDR 3 DRAM) product in the Rexchip

17                               R1 fab (Micron Fab 16) (col. E);

18                         xii. Recipe details for the 4G3D (4 Gb DDR3 DRAM) product in the Rexchip

19                               R1 fab (Micron Fab 16) (col. F);

20                        xiii. Recipe details for 2G3F (2 Gb DDR3 DRAM) product in the Elpida E300

21                               fab (Micron Fab 15) (col. G); and

22                        xiv. Recipe details for 4G3D (4 Gb DDR3 DRAM) product in Elpida E300 fab

23                               (Micron Fab 15) (col. H).

24                   b. From the file “Rexchip 25nm Flow summary 0614 Diff.xls” (“25nm 4G3d Flow”

25                       tab):

26                           i. Rexchip 25 nm process sequence for 4G3D product (rows 5 through 486);

27                          ii. Active Area Module (rows 5-38);

28                          iii. Well Implant Module (rows 39-80);

     UNITED STATES’ BILL OF PARTICULARS
     18-CR-465 MMC                                4
            Case 3:18-cr-00465-MMC Document 203 Filed 07/12/21 Page 6 of 16




 1                         iv. Buried Wordline Module (rows 81-122);

 2                         v. CMOS Gate-Stack Module (rows 123-151);

 3                         vi. Digitline Module (rows 152-187);

 4                        vii. CMOS Transistor Module (rows 188-246);

 5                       viii. Cell and Local Interconnects Module (rows 247-334);

 6                         ix. Capacitor Module (rows 335-411);

 7                         x. Backend Interconnects Module (rows 412-486);

 8                         xi. Tool in Rexchip R1 fab (Micron Fab 16) (cols. D-E);

 9                        xii. Recipe descriptions and parameters in Rexchip R1 fab (Micron Fab 16)

10                             (cols. F-G);

11                       xiii. Tool in Elpida E300 fab (Micron Fab 15) (cols. H-I); and

12                       xiv. Recipe information for Elpida E300 fab (Micron Fab 15) (cols. J-K).

13                   c. From the file “Rexchip 25nm Flow summary 0614 Diff.xls” (“25nm 2G3F Flow

14                      含比較” tab):
15                          i. Rexchip 25 nm process sequence for 2G3F product (rows 5 through 481);

16                         ii. Active Area Module (rows 5-38);

17                        iii. Well Implant Module (rows 39-85);

18                         iv. Buried Wordline Module (rows 86-127);

19                         v. CMOS Gate-Stack Module (rows 128-156);

20                         vi. Digitline Module (rows 157-190);

21                        vii. CMOS Transistor Module (rows 191-250);

22                       viii. Cell and Local Interconnects Module (rows 251-334);

23                         ix. Capacitor Module (rows 335-410);

24                         x. Backend Interconnects Module (rows 411-481);

25                         xi. Tools in Rexchip R1 fab (Micron Fab 16) (cols. D-E);

26                        xii. Recipe information for Rexchip R1 fab (Micron Fab 16) (col. F);

27                       xiii. Tools in Elpida E300 fab (Micron Fab 15) (cols. G-H); and

28                       xiv. Recipe information for Elpida E300 fab (Micron Fab 15) (col. I).

     UNITED STATES’ BILL OF PARTICULARS
     18-CR-465 MMC                              5
            Case 3:18-cr-00465-MMC Document 203 Filed 07/12/21 Page 7 of 16




 1                   d. From the file “Rexchip 25nm Flow summary 0614 Diff.xls” (“2G3F RAWDATA”

 2                      tab):

 3                          i. Combination of process steps (not sorted in sequence) for Micron 2G3F

 4                              product, that includes measurement and inspection steps not specified in

 5                              the “25nm 2G3F Flow 含比較” tab (rows 5-750).
 6                   e. From the file “F32 2014,2015 flow compare -20150824.xlsx” (“V90B” tab):

 7                          i. Micron V90B (4 Gb DDR3 PC DRAM) Fab 16 process sequence dated

 8                              8/6/2014 (rows 5-1500, cols. C-G);

 9                         ii. Micron V90B (4 Gb DDR3 PC DRAM) Fab 16 process sequence dated

10                              8/24/2015 (rows 5-1500, cols. H-J);

11                         iii. Micron V90B (4 Gb DDR3 PC DRAM) Fab 15 process sequence dated

12                              8/24/2015 (rows 5-1500, cols. V-AB);

13                         iv. Active Area Module (Fab 16, 8/5/2014 ) (cols. C-G, rows 5-127);

14                          v. Active Area Module (Fab 16 8/24/2015 ) (cols. H-J, rows 5-127);

15                         vi. Active Area Module (Fab 15) (cols. V-AB, rows 5-127);

16                        vii. Well Implant Module (Fab 16 8/5/2014) (cols. C-G, rows 128-207);

17                       viii. Well Implant Module (Fab 16 8/24/2015) (cols. H-J, rows 128-207);

18                         ix. Well Implant Module (Fab 15) (cols. V-AB, rows 128-207);

19                          x. Buried Wordline Module (Fab 16 8/5/2014 ) (cols. C-G, rows 208-345);

20                         xi. Buried Wordline Module (Fab 16 8/24/2015) (cols. H-J, rows 208-345);

21                        xii. Buried Wordline Module (Fab 15) (cols. V-AB, rows 208-345);

22                       xiii. CMOS Gate-Stack Module (Fab 16 8/5/2014) (cols. C-G, rows 346-421);

23                        xiv. CMOS Gate-Stack Module (Fab 16 8/24/2015) (cols. H-J, rows 346-421);

24                        xv. CMOS Gate-Stack Module (Fab 15) (cols. V-AB, rows 346-421);

25                        xvi. Digitline Module (cols. C-G, Fab 16 8/5/2014) (rows 422-558);

26                       xvii. Digitline Module (cols. H-J, Fab 16 8/24/2015) (rows 422-558);

27                      xviii. Digitline Module (Fab 15) (cols. V-AB, rows 422-558);

28                        xix. CMOS Transistor Module (Fab 16 8/5/2014) (cols. C-G, rows 559-723);

     UNITED STATES’ BILL OF PARTICULARS
     18-CR-465 MMC                                6
            Case 3:18-cr-00465-MMC Document 203 Filed 07/12/21 Page 8 of 16




 1                        xx. CMOS Transistor Module (Fab 16 8/24/2015) (cols. H-J, rows 559-703);

 2                        xxi. CMOS Transistor Module (Fab 15) (cols. V-AB, rows 559-723);

 3                       xxii. Cell and Local Interconnects Module (Fab 16 8/5/2014) (cols. C-G, rows

 4                             724-1030);

 5                      xxiii. Cell and Local Interconnects Module (Fab 16 8/24/2015) (cols. H-J, rows

 6                             704-908);

 7                      xxiv. Cell and Local Interconnects Module (Fab 15) (cols. V-AB, rows 724-

 8                             1030);

 9                       xxv. Capacitor Module (Fab 16 8/5/2014) (cols. C-G, rows 1031-1272);

10                      xxvi. Capacitor Module (Fab 16 8/24/2015) (cols. H-J, rows 909-1092);

11                      xxvii. Capacitor Module (Fab 15) (cols. V-AB, rows 1031-1272);

12                     xxviii. Backend Interconnects Module (Fab 16 8/5/2014) (cols. C-G, rows 1273-

13                             1498);

14                      xxix. Backend Interconnects Module (Fab 16 8/24/2015) (cols. H-J, rows 1093-

15                             1267);

16                       xxx. Backend Interconnects Module (Fab 15) (cols. V-AB, rows 1273-1498);

17                      xxxi. Queue-time information for time-sensitive steps (cols. Q-R); and

18                      xxxii. Process flow recipe information (col. AA).

19                   f. From the file “F32 2014,2015 flow compare -20150824.xlxs” (“2E0F” tab)

20                          i. Micron 2E0F product process sequence for Micron Fab 16 (formerly

21                             Rexchip R1 fab) (cols. A-O, rows 5-1224);

22                         ii. Micron 2EOF product process sequence for Micron Fab 15 (formerly

23                             Elpida E300 fab) (cols. R-X, rows 5-1238);

24                         iii. Active Area Module (Fab 16) (cols. A-O, rows 5-118);

25                         iv. Active Area Module (Fab 15) (cols. R-X, rows 5-122);

26                         v. Well Implant Module (Fab 16) (cols. A-O, rows 119-205);

27                         vi. Well Implant Module (Fab 15) (cols. R-X, rows 123-202);

28                        vii. Buried Wordline Module (Fab 16) (cols. A-O, rows 206-312);

     UNITED STATES’ BILL OF PARTICULARS
     18-CR-465 MMC                               7
            Case 3:18-cr-00465-MMC Document 203 Filed 07/12/21 Page 9 of 16




 1                        viii. Buried Wordline Module (Fab 15) (cols. R-X, rows 203-330);

 2                         ix. CMOS Gate Stack Module (Fab 16) (cols. A-O, rows 313-380);

 3                          x. CMOS Gate Stack Module (Fab 15) (cols. R-X, rows 331-404);

 4                         xi. Digitline Module (Fab 16) (cols. A-O, rows 381-483);

 5                         xii. Digitline Module (Fab 15) (cols. R-X, rows 405-525);

 6                        xiii. CMOS Transistor Module (Fab 16) (cols. A-O, rows 484-637);

 7                        xiv. CMOS Transistor Module (Fab 15) (cols. R-X, rows 526-666);

 8                         xv. Cell and Local Interconnects Module (Fab 16) (cols. A-O, rows 638-860);

 9                        xvi. Cell and Local Interconnects Module (Fab 15) (cols. R-X, rows 667-883);

10                        xvii. Capacitor Module (Fab 16) (cols. A-O, rows 861-1059);

11                       xviii. Capacitor Module (Fab 15) (cols. R-X, rows 884-1064);

12                        xix. Backend Interconnects Module (Fab 16) (cols. A-O, rows 1060-1224); and

13                         xx. Backend Interconnects Module (Fab 15) (cols. R-X, rows 1065-1236).

14            8. Trade Secret 2 comprises a detailed description of Micron’s 90 Series (25 nm) process

15               technology exemplified by the V90B DRAM product. The combination of process steps,

16               the sequence of process steps, and the combination of process recipes/parameters,

17               described in Trade Secret 2 are each trade secrets under § 1839(3) for the reasons

18               described in paragraphs 1 and 2. The combination of that information, considered

19               altogether, is also a trade secret under § 1839(3) for the reasons described in paragraphs 1

20               and 2. Additionally, at least the following subparts of the process-flow information in

21               Trade Secret 1 are independently trade secrets under § 1839(3) for the reasons described in

22               paragraphs 1 and 2:

23                   a. Lithographic process technology, describing light source and dry versus wet, used

24                      for each patterning level in the 25 nm (4G3D) process flow (p. 17);

25                   b. Hard mask stacks used for various patterning levels for the V90B flow (p.19);

26                   c. Module-by-module list of masking levels used in the Micron 90-series technology

27                      p.20);

28                   d. Active Area Module (pp. 22-38);

     UNITED STATES’ BILL OF PARTICULARS
     18-CR-465 MMC                                 8
            Case 3:18-cr-00465-MMC Document 203 Filed 07/12/21 Page 10 of 16




 1                   e. Well Implant Module (pp. 38-49);

 2                   f. Buried Wordline Module (pp. 50-67);

 3                   g. CMOS Gate-Stack Module (pp. 68-75);

 4                   h. Digitline Module (pp. 76-99);

 5                   i. CMOS Transistor Module (pp. 100-122);

 6                   j. Cell and Local Interconnects Module (pp. 123-173);

 7                   k. Capacitor Module (pp. 174-212); and

 8                   l. Backend Interconnects Module (rows pp. 213-232).

 9            9. Trade Secret 3 comprises a detailed description of ion-implant conditions used to form

10               electrical devices in Micron’s 25 nm DRAM process flow. The combination of all the

11               information in Trade Secret 3 is a trade secret under § 1839(3) for the reasons described in

12               paragraphs 1 and 2. Additionally, at least the following subparts of the information in

13               Trade Secret 3 are independently trade secrets under § 1839(3) for the reasons described in

14               paragraphs 1 and 2:

15                   a. Ion implant mask table for transistors and the antifuse used in the Micron 25 nmS

16                       Mobile Technology (“08-2_II table1(6ch Ver)” tab, cols. A-AD / rows 1-36);

17                   b. Ion implant mask table for the resistors, diodes, and well contacts used in the

18                       Micron 25 nmS Mobile Technology (“09-2_II table1(6ch Ver)” tab, cols. A-AD /

19                       rows 1-36);

20                   c. Ion implant mask table for all electrical devices used in the Micron 25 nmS DDR3,

21                       DDR4 technology Mobile Technology (“P.3 07 II table” tab, cols. A-AP / rows 1-

22                       48);

23                   d. List all of the ion implants for 5 different Micron 25 nm products (“Final” tab,

24                       cols. A-AO / rows 1-61);

25                   e. List of the species, dose, energy, and simulated average depth of all the ion-

26                       implant steps for the Micron PC V90B product (“Final” tab, cols. D-F);

27                   f. List of the species, dose, and energy of all the ion implant steps for the Micron PC

28                       2E0R product (“Final” tab, cols. H-J);

     UNITED STATES’ BILL OF PARTICULARS
     18-CR-465 MMC                                  9
            Case 3:18-cr-00465-MMC Document 203 Filed 07/12/21 Page 11 of 16




 1                   g. List of the species, does, energy, and simulated average depth of all the ion implant

 2                       steps for the Micron Mobile 2E0F Product (“Final” tab, cols. K-N);

 3                   h. List of the species, dose, and energy of all the ion implant steps for the Micron

 4                       Mobile V91M product (“Final” tab, cols. O-Q); and

 5                   i. List of the species, dose, and energy of all the ion implant steps for the Micron

 6                       Mobile V9AM product (“Final” tab, cols. R-T);

 7            10. Trade Secret 4 comprises detailed tables of ion-implant parameters used to form electrical

 8               devices in Micron’s 25 nm DRAM process flows that meet specific, designed-to electrical

 9               characteristics for a number of Micron 25 nm products. The combination of all the

10               information in Trade Secret 4 is a trade secret under § 1839(3) for the reasons described in

11               paragraphs 1 and 2. Additionally, at least the following subparts of the information in

12               Trade Secret 4 are independently trade secrets under § 1839(3) for the reasons described in

13               paragraphs 1 and 2:

14                   a. Table of ion implant parameters for the Rexchip 25 nm 4G3D (Micron V90B)

15                       product (“IMP table-V90B” tab cols. A-O / rows 1-63);

16                   b. Table of ion implant parameters for the Rexchip 25 nm 2E0F product (“IMP table-

17                       2E0F” tab cols. A-O / rows 1-63);

18                   c. Table of ion implant parameters for the Rexchip 25 nm Z91B product (“IMP table-

19                       Z91B” tab cols. A-O / rows 1-63);

20                   d. Table of ion implant parameters for the Rexchip 25 nm Z90B product (“IMP table-

21                       Z90B” tab cols. A-O / rows 1-63);

22                   e. Table of ion implant parameters for the Rexchip 25 nm 2E0R product (“IMP table-

23                       2E0R” tab cols. A-O / rows 1-63);

24                   f. Table of ion implant parameters for the Rexchip 25 nm V91M product (“IMP

25                       table-V91M” tab cols. A-O / rows 1-63);

26                   g. Table of ion implant parameters for the Rexchip 25 nm V9AM product (“IMP

27                       table-V9AM” tab cols. A-O / rows 1-63); and

28

     UNITED STATES’ BILL OF PARTICULARS
     18-CR-465 MMC                                10
            Case 3:18-cr-00465-MMC Document 203 Filed 07/12/21 Page 12 of 16




 1                   h. Table of ion implant parameters for the Rexchip 25 nm V99B product (“IMP table-

 2                       V99B” tab cols. A-O / rows 1-63).

 3            11. Trade Secret 5 comprises a detailed list of Micron’s “design rules” for its 25 nm DRAM

 4               product. The combination of all the information in Trade Secret 5 is a trade secret under

 5               § 1839(3) for the reasons described in paragraphs 1 and 2. Additionally, at least the

 6               following subparts of the information in Trade Secret 5 are independently trade secrets

 7               under § 1839(3) for the reasons described in paragraphs 1 and 2:

 8                   a. Active area design rules (Tabs beginning “03”-“07,” Tables containing numerical

 9                       values for “F32-6F MC,” “F32-6F Array,” and “F32-6F Peri”);

10                   b. Gate design rules (Tabs beginning “08”-“16,” Tables containing numerical values

11                       for “F32-6F MC,” “F32-6F Array,” and “F32-6F Peri”);

12                   c. WLIC (M0) design rules (Tabs beginning “17”-“19,” Tables containing numerical

13                       values for “F32-6F MC,” “F32-6F Array,” and “F32-6F Peri”);

14                   d. Cell plate design rules (Tab beginning “20,” Tables containing numerical values

15                       for “F32-6F MC,” “F32-6F Array,” and “F32-6F Peri”);

16                   e. Periphery Contact design rules (Tabs beginning “21”-“29,” Tables containing

17                       numerical values for “F32-6F MC,” “F32-6F Array,” and “F32-6F Peri”);

18                   f. 1st Through Hole design rules (Tabs beginning “30”-“32,” Tables containing

19                       numerical values for “F32-6F MC,” “F32-6F Array,” and “F32-6F Peri”);

20                   g. Ion Implantation design rules (Tabs beginning “33”-“38”, Tables containing

21                       numerical values for “F32-6F MC,” “F32-6F Array,” and “F32-6F Peri”);

22                   h. Multi Oxide design rules (Tab beginning “39,” Tables containing numerical values

23                       for “F32-6F MC,” “F32-6F Array,” and “F32-6F Peri”);

24                   i. Mark formation design rules (Tab beginning “40,” Tables containing numerical

25                       values for “F32-6F MC,” “F32-6F Array,” and “F32-6F Peri”);

26                   j. Plate reverse area design rules (Tab beginning “41,” Tables containing numerical

27                       values for “F32-6F MC,” “F32-6F Array,” and “F32-6F Peri”);

28

     UNITED STATES’ BILL OF PARTICULARS
     18-CR-465 MMC                                11
            Case 3:18-cr-00465-MMC Document 203 Filed 07/12/21 Page 13 of 16




 1                   k. Block mask design rules (Tabs beginning “42”-“44,” Tables containing numerical

 2                       values for “F32-6F MC,” “F32-6F Array,” and “F32-6F Peri”);

 3                   l. PN isolation design rules (Tabs beginning “45”-“50,” Tables containing numerical

 4                       values for “F32-6F MC,” “F32-6F Array,” and “F32-6F Peri”);

 5                   m. Resistor design rules (Tab beginning “51,” Tables containing numerical values for

 6                       “F32-6F MC,” “F32-6F Array,” and “F32-6F Peri”);

 7                   n. Decoupling capacitance design rules (Tabs beginning “52”-“55,” Tables

 8                       containing numerical values for “F32-6F MC,” “F32-6F Array,” and “F32-6F

 9                       Peri”);

10                   o. The definition of final mWL area design rules (Tab beginning “56,” Tables

11                       containing numerical values for “F32-6F MC,” “F32-6F Array,” and “F32-6F

12                       Peri”);

13                   p. Polyimide design rules (Tab beginning “57,” Tables containing numerical values

14                       for “F32-6F MC,” “F32-6F Array,” and “F32-6F Peri”);

15                   q. Antenna design rules (Tabs beginning “58,” Tables containing numerical values

16                       for “F32-6F MC,” “F32-6F Array,” and “F32-6F Peri”);

17                   r. CMP Dummy design rules (Tabs beginning “59,” Tables containing numerical

18                       values for “F32-6F MC,” “F32-6F Array,” and “F32-6F Peri”); and

19                   s. The guideline for image field size of reticle rules (Tabs beginning “60,” Tables

20                       containing numerical values for “F32-6F MC,” “F32-6F Array,” and “F32-6F

21                       Peri”).

22            12. Trade Secret 6 comprises a detailed description of Micron’s 100 Series (20 nm) process

23               technology exemplified by the V00H DRAM product. The combination of process steps,

24               the sequence of process steps, and the combination of process recipes/parameters,

25               described in Trade Secret 6 are each trade secrets under § 1839(3) for the reasons

26               described in paragraphs 1 and 2. The combination of that information, considered

27               altogether, is also a trade secret under § 1839(3) for the reasons described in paragraphs 1

28               and 2. Additionally, at least the following subparts of the process-flow information in

     UNITED STATES’ BILL OF PARTICULARS
     18-CR-465 MMC                                12
            Case 3:18-cr-00465-MMC Document 203 Filed 07/12/21 Page 14 of 16




 1               Trade Secret 6 are independently trade secrets under § 1839(3) for the reasons described in

 2               paragraphs 1 and 2:

 3                   a. Active Area Module (pp. 20-39);

 4                   b. Well Implant Module (pp. 40-65);

 5                   c. Buried Wordline Module (pp. 66-93);

 6                   d. CMOS Gate-Stack Module (pp. 94-107);

 7                   e. Digitline Module (pp. 108-131);

 8                   f. CMOS Transistor Module (pp. 132-173);

 9                   g. Cell and Local Interconnects Module (rows pp. 174-218);

10                   h. Capacitor Module (rows pp. 219-261); and

11                   i. Backend Interconnects Module (rows pp. 262-301).

12            13. Trade Secret 7 comprises a detailed description of Micron’s 110 Series (1x nm) process

13               technology exemplified by the Z11A DRAM product dated September 4, 2015. The

14               combination of process steps, the sequence of process steps, and the combination of

15               process recipes/parameters, described in Trade Secret 7 are each trade secrets under

16               § 1839(3) for the reasons described in paragraphs 1 and 2. The combination of that

17               information, considered altogether, is also a trade secret under § 1839(3) for the reasons

18               described in paragraphs 1 and 2. Additionally, at least the following subparts of the

19               process-flow information in Trade Secret 7 are independently trade secrets under

20               § 1839(3) for the reasons described in paragraphs 1 and 2:

21                   a. Module-by-module list of masking levels used in Micron’s 110 Series technology

22                       (pp. 20-21);

23                   b. Active Area Module (pp. 35-54);

24                   c. Well Implant Module (pp. 55-66);

25                   d. Buried Wordline Module (pp. 67-85);

26                   e. CMOS Gate-Stack Module (pp. 86-106);

27                   f. Digitline Module (pp. 107-158);

28                   g. An Alternative Digitline Module (pp. 159-178);

     UNITED STATES’ BILL OF PARTICULARS
     18-CR-465 MMC                                13
            Case 3:18-cr-00465-MMC Document 203 Filed 07/12/21 Page 15 of 16




 1                   h. CMOS Transistor Module (pp. 179-222);

 2                   i. Cell and Local Interconnects Module (rows pp. 223-261);

 3                   j. Capacitor Module (rows pp. 262-313); and

 4                   k. Backend Interconnects Module (rows pp. 314-359).

 5            14. Trade Secret 8 comprises a detailed description of Micron’s 110 Series (1x nm) process

 6               technology exemplified by the Z11A DRAM product dated November 14, 2014. The

 7               combination of process steps, the sequence of process steps, and the combination of

 8               process recipes/parameters, described in Trade Secret 8 are each trade secrets under

 9               § 1839(3) for the reasons described in paragraphs 1 and 2. The combination of that

10               information, considered altogether, is also a trade secret under § 1839(3) for the reasons

11               described in paragraphs 1 and 2. Additionally, at least the following subparts of the

12               process-flow information in Trade Secret 8 are independently trade secrets under

13               § 1839(3) for the reasons described in paragraphs 1 and 2:

14                   a. Module-by-module list of masking levels used in Micron’s 110 Series technology

15                       (p. 18);

16                   b. Active Area Module (pp. 23-37);

17                   c. Well Implant Module (pp. 38-48);

18                   d. Buried Wordline Module (pp. 49-61);

19                   e. CMOS Gate-Stack Module (pp. 62-78);

20                   f. Digitline Module (w/ cell contacts) (pp. 79-114);

21                   g. CMOS Transistor Module (pp. 115-153);

22                   h. Local Interconnects Module (w/ redistribution layer) (rows pp. 154-180);

23                   i. Capacitor Module (rows pp. 181-225); and

24                   j. Backend Interconnects Module (rows pp. 226-259).

25            15. The United States intends to rely on evidence at trial that the entirety of information

26               included in Trade Secrets 1-8 meets the definition of “trade secret” in 18 U.S.C.

27               § 1839(3). When a combination of information includes a subset of information that is a

28               trade secret, however, the combination of information is necessarily a trade secret.

     UNITED STATES’ BILL OF PARTICULARS
     18-CR-465 MMC                                 14
            Case 3:18-cr-00465-MMC Document 203 Filed 07/12/21 Page 16 of 16




 1            16. With respect to Count 7, the United States will prove that Jinhua is liable based on any

 2               one of the following, which the United States will prove at trial: (1) receipt, purchase, or

 3               possession of an indicted trade secret by an employee, agent, director, or officer of Jinhua

 4               in connection with his or her duties and with the intent to benefit Jinhua; (2) aiding and

 5               abetting the receipt, purchase, or possession of another of an indicted trade secret by any

 6               such employee, agent, director, or officer of Jinhua; or (3) receipt, purchase, or possession

 7               of an indicted trade secret by a co-conspirator.

 8

 9
10

11 Dated: July 12, 2021                                 Respectfully Submitted,

12                                                      STEPHANIE M. HINDS
                                                        Acting United States Attorney
13
                                                         /s/ Nicholas O. Hunter
14
                                                        NICHOLAS O. HUNTER
15                                                      STEVEN MARZEN
                                                        Trial Attorneys, National Security Division
16
                                                        LAURA VARTAIN HORN
17                                                      Assistant United States Attorneys
18

19

20

21

22

23

24

25

26

27

28

     UNITED STATES’ BILL OF PARTICULARS
     18-CR-465 MMC                                 15
